         Case 8-19-76260-ast        Doc 310       Filed 12/11/19        Entered 12/11/19 16:30:07




LOEB & LOEB LLP
Schuyler G. Carroll
Daniel B. Besikof
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        dbesikof@loeb.com

Counsel to the Debtors
and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                        )      Chapter 11
                                                        )
                                                        )      Case No. 19-76260
                                                        )      Case No. 19-76263
In re:                                                  )      Case No. 19-76267
                                                        )      Case No. 19-76268
Absolut Facilities Management, LLC, et al.              )      Case No. 19-76269
                                                        )      Case No. 19-76270
                          Debtors.1                     )      Case No. 19-76271
                                                        )      Case No. 19-76272
                                                        )
                                                        )      (Jointly Administered)
                                                        )

    NOTICE OF SUBMISSION OF FEE STATEMENTS FOR WKL ADVISORS, LLC

       PLEASE TAKE NOTICE pursuant to Order Authorizing Employment and Retention of
William K. Lenhart of WKL Advisors, LLC as Independent Director for the Debtors Nunc Pro
Tunc to the Petition Date [Docket No. 283], (i) attached hereto as Exhibit A is a copy of the
invoice of WKL Advisors, LLC for September 2019; and (ii) attached hereto as Exhibit B is a
copy of the invoice of WKL Advisors, LLC for October 2019.




          1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).



18537152.1
233620-10001
      Case 8-19-76260-ast      Doc 310   Filed 12/11/19     Entered 12/11/19 16:30:07




Dated:    December 11, 2019                     LOEB & LOEB LLP
          New York, New York
                                                /s/ Schuyler G. Carroll
                                                Schuyler G. Carroll
                                                Daniel B. Besikof
                                                345 Park Avenue
                                                New York, NY 10154
                                                Tel: (212) 407-4000
                                                Fax: (212) 407-4990
                                                scarroll@loeb.com
                                                dbesikof@loeb.com

                                                Counsel to the Debtors
                                                and Debtors-in-Possession




18537152.1                                  2
233620-10001
Case 8-19-76260-ast   Doc 310   Filed 12/11/19   Entered 12/11/19 16:30:07




                       Exhibit A
     Case 8-19-76260-ast        Doc 310   Filed 12/11/19   Entered 12/11/19 16:30:07




                                 WKL ADVISORS, LLC
                                    William K. Lenhart
                              400 Seasage Drive Apt. 602
                              Delray Beach, Florida 33483
                                  Phone: 917-941-0855
                            Email: blenhart@wkladvisors.com



                                                                     October 6, 2019

Via E-Mail

Mr. Israel Sherman
Managing Member
Absolut Facilities Management, LLC
111 Marcus Avenue, Suite 107
Lake Success, New York 11042

Re: Absolut Facilities Management, LLC (“AFM”)

Dear Mr. Sherman,

Pursuant to our engagement letter signed by you on August 29, 2019, WKL ADVISORS, LLC
(“WKL ADVISORS”) will be paid a prepaid monthly retainer of $5,000 for up to 15 hours of
service per month and any time in excess of the 15 hours within the month will be billed at
a rate of $350 per hour in minimum half hour increments. The following is our bill for
services as of September 10-30, 2019 :

  Summary of charges:
       Fees incurred (9/10-30/2019)                          $16,450.00
       Reimbursement of expenses                                  89.40
          See attached invoice

             Total Amount Due                               $16,539.40

If you have any questions regarding this invoice, please contact me at (917) 941-0855.


Payments should be made to:       WKL Advisors, LLC
Wire Transfer Information:        Chase A/C 527662105
                                  ABA Routing # 021000021
                                  Swift Code: CHASUS33

Respectfully submitted,

William K Lenhart
     Case 8-19-76260-ast   Doc 310   Filed 12/11/19   Entered 12/11/19 16:30:07




WKL Advisors, LLC

CC: Phil Hoffman
    Mike Wyse
    Schuyler Carroll
    Dan Besikof
     Case 8-19-76260-ast      Doc 310     Filed 12/11/19   Entered 12/11/19 16:30:07




                                 WKL ADVISORS, LLC
                                    William K. Lenhart
                               400 Seasage Drive Apt. 602
                               Delray Beach, Florida 33483
                                   Phone: 917-941-0855
                             Email: blenhart@wkladvisors.com



                                                                       October 6. 2019

Via E-Mail

Mr. Israel Sherman
Managing Member
Absolut Facilities Management, LLC
111 Marcus Avenue, Suite 107
Lake Success, New York 11042

Re: Absolut Facilities Management, LLC (“AFM”)



WKL ADVISORS, LLC E.I.N. XX-XXXXXXX                                Invoice # 002- AFM

For the period September 10-30,2019

Professional services (see attached detail):

  Excess hours over retainer- 47 @ $350/hr.                          $16,450.00

  Reimbursement of expenses                                               89.40



              TOTAL DUE                                              $16,539.40



Payments should be made to: WKL Advisors, LLC
Wire Transfer Information: Chase A/C # 527662105
                            ABA Routing # 021000021
                            Swift Code: CHASUS33
            Case 8-19-76260-ast                 Doc 310           Filed 12/11/19              Entered 12/11/19 16:30:07




                                           WKL ADVISORS, LLC
                          Time Detail for the Period September 10 - 30 , 2019
                                              Appendix A

  Date                                           Descrription                                      Time Spent

9/11/2019    Review various emails and attend calls regarding the filing, SC, DB, MW, PH
             and others                                                                                   1.0

9/12/2019    Review various emails and attend calls regarding the filing, SC, DB, MW, PH
             and others                                                                                   1.0

9/14/2019    Various emails regarding the court hearing on the DIP etc., call with SC on
             testimony                                                                                    0.5
             Coordinate a prep call on hearing etc.                                                       0.5
             Catch up on first day filing docs, revised cash flows and related support                    2.0
                                                                                                          3.0

9/15/2019    Review various documents, prepare for cash flow etc, call re DIP funding                     1.5
             Conf call, counsel, MW, PH and others re cash flow                                           0.7
                                                                                                          2.2

9/16/2019    Conf call on cash flow/DIP hearing, MW, MF,PH,MD                                             1.0
             Prep for hearing                                                                             0.5
             Call with counsel and MW to prepare for hearing                                              1.5
             Call to review revised cash flow, MW,MF,MD and PH                                            1.5
             Team all hands conf call regarding Landlords issues, Billit fees and cash flow               1.0
                                                                                                          5.0

9/17/2019    Review complete set of filed DIP Docs and other Motions and /or objections                   2.5
             Call on Billit and cash flow with MD, MW and PH                                              1.0
             Meet with counsel, SA, to prep for hearing and testimony                                     1.5
                                                                                                          5.0
9/18/2019    Conf call with team, counsel and company regarding final prep for hearing                    1.0
             Review emails related to hearing and DIP objections                                          0.5
             Attend hearing, prep with counsel , etc.                                                     5.5
             Travel time in excess of 4 hours R/T to court                                                1.0
                                                                                                          8.0
9/19/2019    Review                                 and f/u with counsel                                  0.5

9/21/2019    Review and comment om Case Project Plan/Timeline                                             1.0

9/22/2019    Review revised Project Plan and provide comments                                             0.5

9/23/2019    Call with Phil H re various analyes for SOFAs and SOALs                                      0.2
             Review landlord court filings, motion TRO etc                                                1.1
             Review other emails re cash flow, disbursements, OP closure etc.                             0.7
                                                                                                          2.0

9/24/2019    Conf. call with Team, counsel, management etc. re: OP closure, TRO etc.                      1.2
             Follow up on responses to Landlord and other emails                                          0.3
                                                                                                          1.5

9/25/2019    Review response to Landlord objections to closure etc.                                       1.0
             Review revised audited financial statements                                                  1.0
             Review various financial imformation on OP and consolidated                                  0.2
             various calls with counsel regarding objections etc                                          0.3
                                                                                                          2.5

9/26/2019    Call with PH regarding accounting etc for non filed LLCs                                     0.3
             Team call re Lanlords' attorney possible offer to fund OP losses while staying open          1.0
               Case 8-19-76260-ast                  Doc 310          Filed 12/11/19          Entered 12/11/19 16:30:07



                Prep with Team and counsel regarding Oct. 3 court hearing & F/U with counsel                   1.0
                                                                                                               2.3

   9/27/2019    Discuss case issues with counsel SC                                                            0.4
   9/29/2019    Discuss preparation for hearing and Declaration with counsel                                   0.6

   9/30/2019    Review Landlords and CFI objections to OP closure and the appt. of a Trustee                   2.7
                Review and comment on Debtors responses to objections                                          2.3
                Review and comment on various Declarations, including my own                                   1.4
                Prep for deposition with counsel                                                               1.0
                Review Budget v Actual cash flow, support to disbursements etc                                 1.4
                Review OP Financials , 2018 and current run rate, census info, Bluepoint's marketing
                information for potential buyers/operators                                                    1.7
                                                                                                             10.5



                                                        Total                                                47.0

                                           Less Retainer Hours                                                 0.0
                            (September hours applied prepetition Inv# 001-AFM)
                                        Excess Hours over Retainer                                            47.0
                                                   Rate                                                   $350.00
                                              Additional Fee                                           $16,450.00


                                              WKL ADVISORS, LLC
                             Time Detail for the Period September 10 - 30 , 2019
                                                 Appendix B


TRAVEL EXPENSES:

   9/18/2019    Tolls to Central Islip Cout House                                                      $    30.00
                Mileage: 55x2=110 x .54=                                                               $    59.40


                                                    Total Expenses                                     $    89.40
Case 8-19-76260-ast   Doc 310   Filed 12/11/19   Entered 12/11/19 16:30:07




                       Exhibit B
     Case 8-19-76260-ast      Doc 310    Filed 12/11/19   Entered 12/11/19 16:30:07




                                WKL ADVISORS, LLC
                                    William K. Lenhart
                              400 Seasage Drive Apt. 602
                              Delray Beach, Florida 33483
                                  Phone: 917-941-0855
                            Email: blenhart@wkladvisors.com



                                                                     November 2, 2019

Via E-Mail

Mr. Israel Sherman
Managing Member
Absolut Facilities Management, LLC
111 Marcus Avenue, Suite 107
Lake Success, New York 11042

Re: Absolut Facilities Management, LLC (“AFM”)

Dear Mr. Sherman,

Pursuant to our engagement letter signed by you on August 29, 2019, WKL ADVISORS, LLC
(“WKL ADVISORS”) will be paid a prepaid monthly retainer of $5,000 for up to 15 hours of
service per month and any time in excess of the 15 hours within the month will be billed at
a rate of $350 per hour in minimum half hour increments. The following is our bill for
services as of October 1-31, 2019 :

  Summary of charges:
       Monthly Retainer for up to 15 Hrs.                     $5,000.00
       Fee for excess hours of service                         8,680.00
       Reimbursement of expenses                                  11.00
          ( See attached invoice)
          Amount Due for October                            $13,691.00
       Previous unpaid bill, post-petition #002              16,539.40

             Total Amount Due                               $30,230.40

If you have any questions regarding this invoice, please contact me at (917) 941-0855.


Payments should be made to:      WKL Advisors, LLC
Wire Transfer Information:       Chase A/C 527662105
                                 ABA Routing # 021000021
                                 Swift Code: CHASUS33
     Case 8-19-76260-ast   Doc 310   Filed 12/11/19   Entered 12/11/19 16:30:07




Respectfully submitted,

William K Lenhart
WKL Advisors, LLC

CC: Phil Hoffman
    Mike Wyse
    Schuyler Carroll
    Dan Besikof
     Case 8-19-76260-ast      Doc 310     Filed 12/11/19   Entered 12/11/19 16:30:07




                                 WKL ADVISORS, LLC
                                    William K. Lenhart
                               400 Seasage Drive Apt. 602
                               Delray Beach, Florida 33483
                                   Phone: 917-941-0855
                             Email: blenhart@wkladvisors.com



                                                                      November 2. 2019

Via E-Mail

Mr. Israel Sherman
Managing Member
Absolut Facilities Management, LLC
111 Marcus Avenue, Suite 107
Lake Success, New York 11042

Re: Absolut Facilities Management, LLC (“AFM”)



WKL ADVISORS, LLC E.I.N. XX-XXXXXXX                                Invoice # 003- AFM

For the period October 1-31,2019

Professional services (see attached detail):

  Monthly Retainer for up to 15 Hrs.                                 $5,000.00

  Excess hours over retainer- 24.8 @ $350/hr.                         8,680.00

  Reimbursement of expenses                                              11.00



              TOTAL DUE                                              $13,691.00



Payments should be made to: WKL Advisors, LLC
Wire Transfer Information: Chase A/C # 527662105
                            ABA Routing # 021000021
                            Swift Code: CHASUS33
          Case 8-19-76260-ast        Doc 310      Filed 12/11/19      Entered 12/11/19 16:30:07




                                         WKL ADVISORS, LLC
                            Time Detail for the Period October 1-31, 2019
                                              Appendix A

   Date                                        Descrription                                    Time Spent

 10/1/2019 Discuss and revise Declaration with counsel and other draft court docs.                    1.3
           Preparation and attend my deposition by Landlords counsel at AF offices                    3.5
           After depo, meet with counsel of Landlords and their F/A to negotiate settlement           0.5
                                                                                                      5.3

 10/2/2019 Finalize and sign declaration                                                              0.5
           Prepare and attend all day meetings at AF ffices to negotiate settlement
           with Landlords. Meetings with Loeb team, Mike Wyse and Landlords' reps                     8.0
                                                                                                      8.5

 10/3/2019 Various call, emails on updates on court activity                                          0.4
           Speak with Mike W re cash collateral issues, cash flow etc.                                0.5
           Review cash flow BvA, detail of disbursements etc.                                         0.7
           Review BBC for 8/31/2019 and most recent                                                   0.4
                                                                                                      2.0

 10/5/2019 Review emails from the Debtor regarding cash flow etc and other case issues                0.8

 10/6/2019 Review revised cash flow and provide comments                                              1.2
           Various emails regarding prep of cash flow and forecasts                                   0.3
                                                                                                      1.5

 10/7/2019 Call with counsel re IB bids and Landlord Term Sheet                                       0.3
           Call with CRO to discuss status of revised cash flow and BCC etc                           0.2
           Conf call to discuss Landlord Term sheet with Loeb team, CRO, Shermans                     1.0
           Review revised Term Sheet and comment, draft TSA and other IB proposals                    1.5
           Review revised cash flows and OP vs AP impact                                              0.5
                                                                                                      3.5

 10/8/2019 Review M Wyse Declaration and provide comments                                             0.9
           Review emails and communicate with counsel re status etc.                                  0.5
                                                                                                      1.4
10/13/2019 Review IB bids matrix in prep for call                                                     0.3
           Conf call with counsel, SC and DB, and MW to review bids and determine next steps          0.7
                                                                                                      1.0
         Case 8-19-76260-ast         Doc 310      Filed 12/11/19     Entered 12/11/19 16:30:07




10/17/2019 Review various emails regarding Landlord isues, OP closure status, Ibs and term
           sheet on financing replacement                                                         1.0
           Conf. call counsel, SC, DB, and IS, MW,Evan from L&L, Farbenblums (part)               2.1
           Follow up call with MW, re term sheet, TCA and other items                             0.4
                                                                                                  3.5

10/19/2019 Review letters/emails from DOH re OP closure, review updated version of Landlord
           Term Sheet, SSG IB proposal/eng letter and most recent BVA cash flow                   1.1

10/20/2019 Conf call , counsel SC and DB, IS , SDolan and MW to discuss OP closure, DOH letter    0.5
           Review letter draft to Landlord re DOH etc on OP                                       0.3
           Complete retention application                                                         0.5
           Review an additional IB proposal                                                       0.3
           Review other case related emails                                                       0.4
                                                                                                  2.0

10/21/2019 Conf call with Mwyse, PH and counsel regarding prep of first MOR                       0.5
           Review MOR schedules in prep for call                                                  0.5
           Review revised Landlord Term Sheet and f/u call with counsel                           1.0
           Call with counsel, SC and DB and MW re response to Landlord                            0.6
           Review letter rec'd from HUD re OP closing                                             0.4
                                                                                                  3.0

10/22/2019 Conf call with DB, SA and MW re Landlord Trem sheet                                    0.4

10/23/2019 Conf call with; counsels, SC,DB,SA, Isreal and Alex Sherman to discuss landlord term
           sheet                                                                                  0.7
           Review various emails on operations from MW                                            0.5
                                                                                                  1.2
10/25/2019 Review Landlords' revised Term Sheet                                                   0.5

10/27/2019 Conf call with counsels, DB and SC, Isreal and Alex to review and discuss
           comments to Landlords' Term Sheet and coordinate with IS personal attorney             1.6

10/28/2019 Review various emails regarding negotiations with Landlords                            0.5
           prepare open item list for prof debtor team to discuss                                 0.5
                                                                                                  1.0
            Case 8-19-76260-ast         Doc 310     Filed 12/11/19      Entered 12/11/19 16:30:07




   10/30/2019 Conf call with counsels, SC, DB, and Mike W to review various open issues ,
              like term sheet, cash collateral , insurance etc.                                       1.3
              Review various f/u emails on topics discussed                                           0.2
                                                                                                      1.5

                                                     Total                                          39.8
                                        Less Monthly Retainer Hours                                -15.0
                                          Excess Hours for Month                                    24.8
                                                      Rate                                   $   350.00
                                           Billing for Excess Hours                          $ 8,680.00




                                            WKL ADVISORS, LLC
                               Time Detail for the Period October 1-31, 2019
                                                 Appendix B


TRAVEL EXPENSES:
   10/1/2019 Subway to/from counsel's office for deposition                                  $       5.50

   10/2/2019 Subway to/from counsel's office re settlement meetings                          $       5.50

                                                                                             $      11.00
